UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 24, 2010 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 1-14174 58-2210952 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfythe filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On March 24, 2010, AGL Resources Inc. announced it has reached a definitive agreement to sell its AGL Networks dark-fiber telecommunications business to Colorado-based Zayo Group, LLC. A press release with this announcement is furnished herewith as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description 99.1 AGL Resources Inc. press release dated March 24, 2010, announced it has reached a definitive agreement to sell its AGL Networks dark-fiber telecommunications business to Colorado-based Zayo Group, LLC. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AGL RESOURCES INC. (Registrant) Date:March 24, 2010 /s/ Andrew W. Evans Andrew W. Evans Executive Vice President, Chief Financial Officer and Treasurer Exhibit Index Exhibit No. Description 99.1 AGL Resources Inc. press release dated March 24, 2010, announced it has reached a definitive agreement to sell its AGL Networks dark-fiber telecommunications business to Colorado-based Zayo Group, LLC.
